 

Exhibit 10.16

FIFTEENTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT AND THIRD AMENDMENT TO

FORBEARANCE AGREEMENT

This Fifteenth Amendment to Amended and Restated Loan and Security Agreement and
Third Amendment to Forbearance Agreement (this “Agreement”) is entered into as
of June 30, 2010 by and among GLOBAL ETHANOL, LLC, a Delaware limited liability
company formerly known as Midwest Grain Processors, LLC (the “Borrower”), the
financial institutions listed on the signature pages hereof and each other
financial institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement referred to below
(collectively, the “Lenders,” and, individually, a “Lender”), and COBANK, ACB, a
federally chartered banking organization (“CoBank”), in its capacity as agent
for the Lenders and for the Issuer, as defined in the Loan Agreement (in such
capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, a Seventh
Amendment dated as of August 31, 2007, an Eighth Amendment dated as of
November 30, 2007, a Ninth Amendment dated as of October 31, 2008, a Tenth
Amendment dated as of December 22, 2008, an Eleventh Amendment dated as of
March 4, 2009, the Forbearance Agreement referred to below, an Amendment to
Amended and Restated Loan and Security Agreement and Forbearance Agreement dated
as of September 30, 2009, which acted as a thirteenth amendment to such Amended
and Restated Loan and Security Agreement (the “Thirteenth Amendment”), and a
Fourteenth Amendment to Amended and Restated Loan and Security Agreement and
Second Amendment to Forbearance Agreement dated as of November 30, 2009 (the
“Fourteenth Amendment”) (as further amended by this Agreement, and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”).

The Borrower, the Lenders and the Agent are also parties to that certain
Forbearance Agreement and Twelfth Amendment to Amended and Restated Loan and
Security Agreement dated as of July 31, 2009, as amended by the Thirteenth
Amendment and the Fourteenth Amendment (as further amended by this Agreement,
and as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Forbearance Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Forbearance Agreement, and the Lenders
and the



--------------------------------------------------------------------------------

Agent are willing to grant the Borrower’s requests subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.        Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Loan Agreement or the
Forbearance Agreement, as applicable.

Section 2.        Amendments to the Loan Agreement. The Loan Agreement is hereby
amended as follows:

(a)        Amendment to Section 1.1 of the Loan Agreement (General Definitions).
Section 1.1 of the Loan Agreement is hereby amended by adding or amending and
restating, as applicable, each of the following definitions:

“ ‘Covenant Compliance Date’ means the last day of each fiscal quarter of the
Borrower.”

“ ‘Covenant Computation Period’ means the 4 consecutive fiscal quarters
immediately preceding and ending on a Covenant Compliance Date.”

“ ‘Debt Service Coverage Ratio” means, with respect to the applicable Covenant
Computation Period, the ratio of (a) the Borrower’s consolidated after-tax net
income, plus (i) depreciation, depletion and amortization charges recognized by
the Borrower, plus (ii) the net amount of all cash equity contributions actually
received by the Borrower during such Covenant Computation Period, minus
(iii) all capital expenditures incurred by the Borrower during such Covenant
Computation Period, excluding, however, that portion of any such capital
expenditures financed by long-term financing of the Borrower; to (b) the
aggregate of all scheduled principal payments of the Borrower’s long term debt
becoming due and payable during the Borrower’s next succeeding four fiscal
quarters, provided, however, that for purposes of the foregoing clause (b), the
Revolving Term Loan and the Term Loan shall in all events be considered long
term debt of the Borrower.”

(b)        Amendment to Definition of Matured Default in Section 1.1 of the Loan
Agreement (Definition of Matured Default). Subsection (e) of the definition of
Matured Default in Section 1.1 of the Loan Agreement is amended and restated in
its entirety to read as follows:

“(e) (i) the Available Amount, as calculated in accordance with the definition
thereof, results in a negative amount; or (ii) the Borrowing Base Limit, as
calculated in accordance with the definition thereof, results in an amount less
than <$3,000,000>.”

 

-2-



--------------------------------------------------------------------------------

 

(c)        Amendment to Definition of Termination Date in Section 1.1 of the
Loan Agreement (Definition of Termination Date). Section 1.1 of the Loan
Agreement is amended by deleting the date “July 31, 2010” from the definition of
Termination Date and substituting “October 31, 2010” therefor.

(d)        Amendment to Section 7.1 of the Loan Agreement (Financial and Other
Information). Sections 7.1(a), (c) and (f) of the Loan Agreement are amended and
restated in their entirety to read as follows:

“(a)        as soon as practicable, and in any event no later than September 20,
2010 with respect to the 2010 fiscal year of the Borrower and within 90 days
after the end of each other fiscal year of the Borrower, audited statements of
income, retained earnings and cash flow of the Borrower for such year, and a
balance sheet of the Borrower for such year, setting forth in each case, in
comparative form, corresponding figures as of the end of the preceding fiscal
year, all in reasonable detail and satisfactory in scope to the Agent and
certified to the Borrower by such independent public accountants as are selected
by the Borrower and satisfactory to the Agent, whose opinion shall be in scope
and substance satisfactory to the Agent; provided, however, that if the
foregoing audited financial statements are not completed on or before
September 20, 2010, the Borrower shall deliver to the Agent pro forma annual
financial statements of the Borrower not later than September 20, 2010 and the
final, audited financial statements of the Borrower not later than September 30,
2010;”

“(c)        as soon as practicable and in any event within thirty (30) days
after the end of each month, a compliance certificate of the chief financial
officer of Borrower in substantially the form attached as Exhibit 6A (the
“Compliance Certificate”);”

“(f)        as soon as practicable, and in any event (i) within 90 days before
the beginning of each fiscal year of the Borrower, an operating budget and
business plan for such year in form and detail reasonably acceptable to the
Agent and the Lenders, and (ii) no later than September 20, 2010, a statement
comparing such projected operating budget and business plan for the 2011 fiscal
year to the interim balance sheets and statements of income, retained earnings
and cash flow of the Borrower as at the end of the first two months of the 2011
fiscal year and for the year-to-date period then ending, together with a
narrative description and analysis of the Borrower’s actual and projected
compliance with the covenants set forth in the Loan Documents, including without
limitation those described in Section 7.6 hereof.”

(e)        Amendment to Section 7.6 of the Loan Agreement (Financial Covenants
and Ratios). Section 7.6 of the Loan Agreement is amended and restated in its
entirety to read as follows:

“Section 7.6. Financial Covenants and Ratios. The Borrower shall maintain:
(a) as of June 30, 2010 and the last day of each month thereafter,

 

-3-



--------------------------------------------------------------------------------

Working Capital of not less than <$6,500,000>; (b) as of June 30, 2010 and the
last day of each month thereafter through and including September 30, 2010, Net
Worth of not less than $67,000,000; (c) as of October 31, 2010 and the last day
of each month thereafter, Net Worth of not less than $70,000,000; and
(d) commencing September 30, 2010 and as of each Covenant Compliance Date
thereafter, its Debt Service Coverage Ratio of not less than 1.00 to 1.00.
Without limiting Section 7.1(f), the Borrower shall deliver to the Agent not
later than 10 days prior to any Covenant Compliance Date, a pro forma
calculation of the Borrower’s Debt Service Coverage Ratio as of such Covenant
Compliance Date.”

(f)        Amendments to Exhibits 1B and 6A to the Loan Agreement (Borrowing
Base Certificate and Compliance Certificate). The Loan Agreement is hereby
amended by deleting Exhibits 1B and 6A to the Loan Agreement and replacing them
in their entirety with Exhibits 1B and 6A to this Agreement.

Section 3.        Amendments to the Forbearance Agreement. The Forbearance
Agreement is hereby amended as follows:

(a)        Amendment to Section 1 of the Forbearance Agreement (Definitions).
Section 1 of the Forbearance Agreement is amended by deleting the date “July 31,
2010” from the definition of Stated Forbearance Termination Date and
substituting “October 31, 2010” therefor.

(b)        Amendment to Section 7 of the Forbearance Agreement (Deferred
Payments of Principal; Cash Flow Recapture). The last sentence of Section 7 of
the Forbearance Agreement is amended and restated in its entirety to read as
follows:

“Notwithstanding any provision herein to the contrary, commencing on the 30th
day following the fiscal quarter of the Borrower ending December 31, 2009 and
continuing on the same day following each fiscal quarter thereafter, the
Borrower shall pay to the Agent, for application pro rata to the Deferred
Principal Payments, the lesser of (a) the EBITDA of the Borrower generated
during such fiscal quarter or (b) the amount by which the Working Capital of the
Borrower as of the last day of such fiscal quarter exceeds $5,000,000.”

Section 4.        Collateral Audit. Without limiting Sections 10.4 or 10.7 of
the Loan Agreement, the Borrower shall pay to the Agent, on demand, all
reasonable fees, costs and expenses incurred by the Agent in connection with any
Collateral audits, inspections and reports conducted by or on behalf of the
Agent (or by the employees, agents, consultants or auditors of the Agent),
including without limitation any such audit, inspection and report conducted or
produced by the Durkin Group on behalf of the Agent for the period ending
May 31, 2010.

Section 5.        Payments of Principal. Except for the Deferred Principal
Payments (as defined in the Forbearance Agreement), the principal amount
outstanding of each Note shall be due and payable on the dates and in the
amounts set forth in the Loan Agreement, and shall not be deferred or delayed.
For the avoidance of doubt, no Advance may be requested by the Borrower, nor
shall the Borrower apply the proceeds of any Advance, for payment of any

 

-4-



--------------------------------------------------------------------------------

outstanding principal of the Notes. Advances may only be used for the purposes
set forth in Section 2.4 of the Loan Agreement.

Section 6.        Environmental Compliance. Without limiting Section 5 of the
Fourteenth Amendment, the Borrower shall deliver to the Agent not later than
July 31, 2010 a certificate of an officer of the Borrower certifying as to the
Borrower’s compliance with all recommended environmental remediation set forth
and described in each of the Environmental Reports, as defined in the Fourteenth
Amendment, including without limitation documentation evidencing (i) the
excavation and removal of the soil in the vicinity of the release of ethanol
which occurred during rail car unloading, as described in the Iowa Report (as
defined in the Fourteenth Amendment), and any analytical results that would
indicate whether there is any remaining contamination from the release that
would require remediation, and (ii) the excavation and proper disposal of soil
from the area of soil staining observed outside the maintenance garage, as
described in the Iowa Report.

Section 7.        Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders as follows:

(a)        The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to perform its obligations
under this Agreement and the Loan Documents to which the Borrower is a party.
This Agreement and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Agent by the Borrower, and this
Agreement and the Loan Documents to which the Borrower is a party constitute the
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their terms.

(b)        The execution, delivery and performance by the Borrower of this
Agreement and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary limited liability company action or other action and
do not and will not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate the Borrower’s organizational documents or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of, or constitute a
default under, any indenture or agreement to which the Borrower is a party or by
which the Borrower or its properties may be bound or affected.

(c)        All of the representations and warranties contained in Article VI of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

Section 8.        Effectiveness. This Agreement shall be effective only if the
Agent has received, on or before the date of this Agreement (or such later date
as the Agent may agree in writing), each of the following, each in form and
substance acceptable to the Agent in its sole discretion:

 

-5-



--------------------------------------------------------------------------------

 

(a)        this Agreement, duly executed by the Borrower, the Agent and the
Lenders;

(b)        payment of an extension fee of $40,281 in immediately available
funds, to be allocated by the Agent pro rata among the Lenders; and

(c)        a Certificate of the Secretary of the Borrower certifying as to
(i) the resolutions of the board of managers of the Borrower approving the
execution and delivery of this Agreement; (ii) the fact that the certificate of
formation and limited liability company agreement of the Borrower, which were
certified and delivered to the Agent pursuant to the most recent certificate of
secretary or assistant secretary given by the Borrower to the Lender, continue
in full force and effect and have not been amended or otherwise modified except
as set forth in the Certificate to be delivered; and (iii) certifying that the
officers and agents of the Borrower who have been certified to the Agent,
pursuant to the certificate of secretary or assistant secretary given by the
Borrower to the Agent as being authorized to sign and to act on behalf of the
Borrower continue to be so authorized or setting forth the sample signatures of
each of the officers and agents of the Borrower authorized to execute and
deliver this Agreement and all other documents, agreements and certificates on
behalf of the Borrower.

Section 9.        References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby, and
any and all references in any other Loan Document to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby. Additionally, all
references in the Forbearance Agreement to “this Agreement” shall be deemed to
refer to the Forbearance Agreement as amended hereby, and any and all references
in any other Loan Document to the Forbearance Agreement shall be deemed to refer
to the Forbearance Agreement as amended hereby.

Section 10.        No Waiver. The execution of this Agreement and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default or any other breach, default or event of default under any Loan Document
or other document held by the Agent or any Lender, whether or not known to the
Agent or any Lender and whether or not existing on the date of this Agreement.

Section 11.        Release of Agent and Lenders. The Borrower hereby absolutely
and unconditionally releases and forever discharges the Agent and the Lenders,
and any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all known claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which the Borrower has had, now has or may claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured.

Section 12.        Costs and Expenses. The Borrower hereby reaffirms its
agreement under Section 10.4 of the Loan Agreement and Section 20 of the
Forbearance

 

-6-



--------------------------------------------------------------------------------

Agreement to pay or reimburse the Agent and the Lenders on demand for all costs
and expenses incurred by the Agent and the Lenders in their employment of
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Agent
for the services performed by such counsel in connection with the preparation of
this Agreement and the documents and instruments incidental hereto.

Section 13.        Miscellaneous. Except as expressly set forth herein, all
terms of the Forbearance Agreement, the Loan Agreement and each of the other
Loan Documents remain in full force and effect. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument. This Agreement shall be
governed by the internal laws of the State of Colorado.

Signature page follows

 

-7-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

GLOBAL ETHANOL, LLC, as Borrower By:   /s/ Patrick W. Samuelson   Name: Patrick
W. Samuelson                          Title:  Chief Financial
Officer                       COBANK, ACB, as Agent and as a Lender By:   /s/ S.
Richard Dill   Name: S. Richard Dill                                      Title:
Vice President                                      

FARM CREDIT SERVICES OF AMERICA,

    FLCA, as a Lender

By:   /s/ Brian Frevert   Name: Brian
Frevert                                         Title: Vice
President                                       MLIC ASSET HOLDINGS LLC, as a
    Lender By:   Transmountain Land & Livestock Company, a Montana Corporation

Its:

  Manager By:   /s/ Steven D. Craig   Name: Steven D.
Craig                                     Title:
Director                                                 

Signature Page to Fifteenth Amendment to Amended and Restated Loan and Security
Agreement

and Third Amendment to Forbearance Agreement